Name: Commission Regulation (EEC) No 2434/83 of 24 August 1983 on the supply of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 242 / 14 Official Journal of the European Communities 31 . 8 . 83 COMMISSION REGULATION (EEC) No 2434/83 of 24 August 1983 on the supply of various consignments of skimmed-milk powder as food aid Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( s ); whereas , in particular , the periods and terms for supply and the procedure to be followed to establish the costs arising therefrom should be laid down ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 7 ( 5 ) thereof, Having regard to Council Regulation (EEC) No 1037 / 82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme ( 3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain recipient third countries and beneficiary organizations have requested the supply of the quantities of skimmed-milk powder set out therein ; HAS ADOPTED THIS REGULATION: Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be - binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 August 1983 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 54 . ( 3 ) OJ No L 120 , 1 . 5 . 1982, p. 1 . ( 4 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . 31 . 8 . 83 Official Journal of the European Communities No L 242/ 15 ANNEX 1 Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme, Council Regu ­ lations : ( a ) legal basis (EEC) No 1037/ 82 ( 1982 programme) ( b ) purpose (EEC) No 1038 / 82 2 . Recipient 3 . Country of destination ^j" Tunisia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 1 000 tonnes 7 . Origin of the goods ( 3 ) Skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks French 9 . Specific characteristics Entry into intervention stock after 1 November 1982 10 . Packaging  1 1 . Markings on the packaging 'A LA REPUBLIQUE TUNISIENNE' 12 . Shipment period Before 15 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14. In the case of a second invitation to tender pursuant to Article 1 4 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 October 1983 ( b ) closing date for the submis ­ sion of tenders 26 September 1983 15 . Miscellaneous No L 242 / 16 Official Journal of the European Communities 31 . 8 . 83 Description of the lot (EEC) No 1037 / 82 ( 1982 programme) (EEC ) No 1038 / 82 1 . Programme, Council Regu ­ lations : ( a ) legal basis ( b) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient International Committee of the Red Cross Nicaragua cif Corinto 2 50 tonnes Community market confined to Ireland 6 . Total quantity 7 . Origin of the goods Skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Markings on the packaging Annex I ( B) of Regulation (EEC ) No 1354 / 83 25 kilograms A red cross 10 x 10 cm and the following: 'NIC 91 / LECHE DESNATADA EN POLVO CON VITAMINAS / ACCIÃ N DEL COMITÃ  INTERNATIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBU ­ CIÃ N GRATUITA / CORINTO' Before 30 September 198312 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 4 ) 31 . 8 . 83 Official Journal of the European Communities No L 242 / 17 Description of the lot C 1 . Programme , Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) purpose (EEC ) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination Ghana 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 131 tonnes 7 . Origin of the goods ( J ) Skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics Entry into intervention stock after 1 November 1982 10 . Packaging  1 1 . Markings on the packaging 'GHANA 2258 PI / DRIED SKIMMED MILK , NON-ENRICHED / TEMA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 30 September 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  1 5 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 242/ 18 Official Journal of the European Communities 31 . 8 . 83 Description of the lot D 1 . Programme, Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b) purpose (EEC) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 1 626 tonnes 7 . Origin of the goods Skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Markings on the packaging See Annex II 12 . Shipment period Before 31 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 November 1983 ( b) closing date for the submis ­ sion of tenders 26 September 1983 15 . Miscellaneous 31 . 8 . 83 Official Journal of the European Communities No L 242 / 19 Description of the lot E 1 . Programme , Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) purpose (EEC) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 539 tonnes 7 . Origin of the goods Skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Markings on the packaging See Annex II 12 . Shipment period Before 31 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1983 ( b ) closing date for the submis ­ sion of tenders 26 September 1983 15 . Miscellaneous No L 242/ 20 Official Journal of the European Communities 31 . 8 . 83 Description of the lot F 1 . Programme , Council Regu ­ lations : I ( a ) legal basis (EEC) No 1037 / 82 (programme 1982) ( b ) purpose (EEC ) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination Tunisia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 80 tonnes 7 . Origin of the goods ( 3 ) Skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks French 9 . Specific characteristics Entry into intervention stock after 1 November 1982 10 . Packaging  1 1 . Markings on the packaging TUNISIE 2582 / LAIT Ã CRÃ MÃ  EN POUDRE / TUNIS / ACTION DU PRO ­ GRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 30 September 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 1 4 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 31 . 8 . 83 Official Journal of the European Communities No L 242 / 21 Description of the lot G 1 . Programme, Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) purpose (EEC) No 1038 / 82 2 . Recipient World Food Programme 3 . Country of destination Tunisia 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 )  6 . Total quantity 214 tonnes 7 . Origin of the goods ( 3 ) Skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks French 9 . Specific characteristics Entry into intervention stock after 1 November 1982 10 . Packaging  1 1 . Markings on the packaging 'TUNISIE 2518 / LAIT Ã CRÃ MÃ  EN POUDRE / TUNIS / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 31 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354/ 83 : ( a ) shipment period Before 31 October 1983 ( b ) closing date for the submis ­ sion of tenders 26 September 1983 15 . Miscellaneous No L 242/22 Official Journal of the European Communities 31 . 8 . 83 Description of the lot H 1 . Programme, Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) purpose (EEC) No 1038 / 82 2. Recipient International Committee of the Red Cross 3 . Country of destination Philippines 4. Stage and place of delivery cif Manila 5 . Representative of the recipient { 2 )  6 . Total quantity 250 tonnes 7 . Origin of the goods Skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 11 . Markings on the packaging A red cross 10 x 10 cm and the following: 'PHL-18 / SKIMMED-MILK POWDER / ENRICHED WITH VITAMINS A AND D / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MANILA' 12 . Shipment period Before 15 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 October 1983 (b) closing date for the submis ­ sion of tenders 26 September 1983 15 . Miscellaneous ( s ) 31 . 8 . 83 Official Journal of the European Communities No L 242 / 23 Description of the lot I 1 . Programme : ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient UNRWA 3 . Country of destination Israel 4 . Stage and place of delivery cif Ashdod 5 . Representative of the recipient ( 2 )  6 . Total quantity 410 tonnes 7 . Origin of the goods Skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms ( 6 ) 1 1 . Markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 31 October 1983 13 . Closing date for the submission of tenders 12 September 1983 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 November 1983 (b ) closing date for the submis ­ sion of tenders 26 September 1983 1 5 . Miscellaneous ( 7 ) No L 242/ 24 Official Journal of the European Communities 31 . 8 . 83 Description of the lot K 1 . Programme: ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient UNRWA 3 . Country of destination Syria 4 . Stage and place of delivery cif Lattakia /Tartous 5 . Representative of the recipient ( 2 )  6 . Total quantity 15 tonnes 7 . Origin of the goods Skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I (B ) of Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Markings on the packaging 'TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' 12 . Shipment period Before 30 September 1983 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 7 ) 31 . 8 . 83 Official Journal of the European Communities No L 242 / 25 Notes: (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , takes the place of an invitation to tender . ( 2 ) To be stated in the case of delivery cif free-at-destination. ( 3 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities . ( 4 ) The successful tenderer shall forward to the recipient's representative on delivery , a health certificate , a certificate of origin , a consular invoice and a gift declaration , all of which shall be made out in Spanish . ( 5 ) The successful tenderer shall submit to the beneficiary's representative , on delivery , a certificate of origin , a health certificate and a commercial invoice certified by the Philippines consular authorities all of which should be made out in English . ( 6 ) Products must be delivered in 20-foot containers . ( 7 ) The successful tenderer should send two copies of the dispatch documents to : Chief Supply and Transport Division , UNRWA Headquarters , P.O. Box 700 , A-1400 Vienna . No L 242 / 26 Official Journal of the European Communities 31 . 8 . 83 BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking D 1 626 1 580 PAM Ethiopia Ethiopia 1312 E2 / Dried skimmed milk , enriched / Assab / Action of the World Food Programme 46 PAM SÃ ©nÃ ©gal SÃ ©nÃ ©gal 2344 PI / Lait ECR vitaminÃ © / Dakar / Action du Programme alimentaire mondial E 539 82 PAM Mali Mali 223 1 P 1 / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Abidjan en transit Ã Bamako / Action du Programme alimentaire mondial 40 PAM Mali Mali 2231 PI / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Abidjan en transit Ã Kayes / Action du Pro ­ gramme alimentaire mondial 50 PAM Mali Mali 2231 PI / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / Abidjan en transit Ã Mopti / Action du Pro ­ gramme alimentaire mondial 30 PAM Mali Mali 223 1 PI / Lait Ã ©crÃ ©mÃ © en poudre vitaminÃ © / LomÃ © en transit Ã Tombouctou / Action du Programme alimentaire mondial 337 PAM Sudan Sudan 1321 El /Dried skimmed-milk powder , enriched / Juba via Mombasa / Action of the World Food Programme